By the court.
The plaintiffs seek in this action of contract to recover compensation for services alleged to *338have been rendered by them to the defendant. The case was referred to an auditor, whose findings were to be final. No question of law was reported by him. His findings in favor of the plaintiffs were clear and consistent, positive arid comprehensive. The contract was found to have been fully performed by the plaintiffs. New obligations incurred by the defendant were voluntary on his part and did not impair the contract rights of the plaintiffs. The adjustment between the parties, whereby the plaintiffs agreed to charge a specified sum to a third person, does not affect their right to collect from the defendant the amount due from him according to compromise. The only judgment legally possible on the findings made by the auditor is in favor of the plaintiffs for the amount found due by him.

Exceptions overruled.